 Case: 4:18-cr-00903-AGF-JMB Doc. #: 2 Filed: 11/01/18 Page: 1 of 5 PageIDFILED
                                                                           #: 8

                                                                                          NOV - 1 2018
                                                                                        U.S. DISTRICT COURT
                           UNITED STATES DISTRICT COURT                               EASTERN DISTRICT OF MO
                                                                                              ST. LOUIS   ·
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
              Plaintiff,                         )
                                                 )
V.                                               )
                                                 )     4:18CR903 AGF/JMB ·
TYRON F. KEMP,                                   )
                                                 )
              Defendants.                        )



                                         INDICTMENT

                                          COUNT ONE

The Grand Jury charges that:

       On or about January 21, 2015, in the Eastern District of Missouri and elsewhere,

                                      TYRONF.KEMP,

the defendant, did make and present to the Internal Revenue Service, an agency of the

Department of the Treasury, a claim against the United States for payment of a refund of income .

taxes in the amount of five thousand three hundred and ninety dollars ($5,390.00) for the year

2014, knowing that the claim was false, fictitious and fraudulent as to a material matter, in that

TYRON F. KEMP, the defendant herein, did l?repare a U.S. Individual Income Tax Return

(Form 1040A) in the name ofBD for the year 2014 which stated that BD was entitled to a refund

of income taxes in the amount of five thousand three hundred and ninety dollars ($5,390.00) for

the year 2014 when, in truth and fact, as TYRON F. KEMP, the defendant herein, well knew,

BD was not entitled by this claim to receive a refund of income taxes in the amount of five

thousand three hundred and ninety dollars ($5,390.00) for the year 2014.
      Case: 4:18-cr-00903-AGF-JMB Doc. #: 2 Filed: 11/01/18 Page: 2 of 5 PageID #: 9



\
           In violation of Title 18, United States Code, Section 287.

                                              COUNT TWO

    The Grand Jury further charges that:

           On or about February 3, 2014, in the Eastern District of Missouri and elsewhere,

                                           TYRON F. KEMP,

    the defendant, did make and present to the Internal Revenue Service, an agency of the

    Department of the Treasury, a claim against the United States for payment of a refund of income

    taxes in the amount of fiv:e thousand and forty-four dollars ($5,044.00) for the year 2013,

    knowing that the claim was false, fictitious and fraudulent as to a material matter, in that

    TYRON F. KEMP, the defendant herein, did prepare a U.S. Individual Income Tax Return

    (Form 1040A) in the name ofBD for the year 2013 which stated that BD was entitled to a refund

    of income taxes in the amount of five thousand and forty-four dollars ($5,044.00) for the year

    2013 when, in truth and fact, as TYRON F. KEMP, the defendant herein, well knew, BD was not

    entitled by this claim to receive a refund of income taxes in the amount of five thousand and

    forty-four dollars ($5,044.00) for the year 2013.

           In violation of Title 18, United States Code, Section 287.

                                             COUNT THREE

    The Grand Jury further charges that:

           On or about May 23, 2014, in the Eastern District of Missouri and elsewhere,

                                           TYRON F. KEMP,

    the defendant, did make and present to the Internal Revenue Service, an agency of the

    Department of the Treasury, a claim against the United States for payment of a refund of income

    taxes in the amount of seven hundred a,nd ninety-four dollars ($794.00) for the year 2013,
     Case: 4:18-cr-00903-AGF-JMB Doc. #: 2 Filed: 11/01/18 Page: 3 of 5 PageID #: 10

?   knowing that the claim was false, fictitious and fraudulent as to a material matter, in that
     ~




    TYRON F. KEMP, the defendant herein, did prepare a U.S. Individual Income Tax Return

    (Form 1040A) in the name of EC for the year 2013 which. stated that EC was entitled to a refund

    of income taxes in the amount of seven hundred and ninetY.:·four dollars ($794.00) for the year

    2013 when, in truth and fact, as TYRON F. KEMP, the defendant herein, well knew, EC was not

    entitled by this claim to receive a refund of income taxes in the amount of seven hundred and

    ninety-four dollars ($794.00) for the year 2013.

           In violation of Title 18, Un,ited States Code, Section 287.

                                              COUNT FOUR

    The Grand Jury further charges that:

           On or about January 23, 2014, in the Eastern District of Missouri and elsewhere,

                                           TYRONF.KEMP,

    the defendant, did make and present to the Internal Revenue Service, an agency of the

    Department of the Treasury, a claim against the United States for payment of a refund of income

    taxes in the amount of five thousand and forty-four dollars ($5,044.00) for the year 2013,

    knowing that the claim was false, fictitious and fraudulent as to a material matter, in that

    TYRON F. KEMP, the defendant herein, did prepare a U.S. Individual Income Tax Return

    (Form 1040A) in the name of AB for the year 2013 which stated that AB was entitled to a refund

    of income taxes in the amount of five thousand and forty-four dollars ($5,044.00) for the year

    2013 when, in truth and fact, as TYRON F. KEMP, the defendant herein, well knew, AB was not

    entitled by this claim to receive a refund of income taxes in the amount of five thousand and

    forty-four dollars ($5,044.00) for the year 2013.

           In violation of Title 18, United States Code, Section 287.
Case: 4:18-cr-00903-AGF-JMB Doc. #: 2 Filed: 11/01/18 Page: 4 of 5 PageID #: 11

                                          COUNT FIVE

The Grand Jury further charges that:

       On or about April 10, 2014, in the Eastern District of Missouri and elsewhere,

                                       TYRONF.KEMP,

the defendant, did make and present to the Internal Revenue Service, an agency of the

Department of the Treasury, a claim against the United States for payment of a refund of income

taxes in the amount of five thousand and forty-four dollars ($5,044.00) for the year 2013,

knowing that the claim was false, fictitious and fraudulent as to a material matter, in that

TYRON F. KEMP, the defendant herein, did prepare a U.S. Individual Income Tax Return

(Form 1040A) in the name of JI for the year 2013 which stated that JI was entitled to a refund of
         /
income taxes in the amount of five thousand and forty-four dollars ($5,044.00) for the year 2013

when, in truth and fact, as TYRON F. KEMP, the defendant herein, well knew, JI was not

entitled by this claim to receive a refund of income taxes in the amount of five thousand and
                                                              )


forty-four dollars ($5,044.00) for the year 2013.

       In violation of Title 18, United States Code, Section 287.

                                           COUNT SIX

The Grand Jury further charges that:

       On or about January 22, 2015, in the Eastern District of Missouri and elsewhere,

                                       TYRON F. KEMP,

the defendant, did make and present to the Internal Revenue Service, an agency of the

Department of the Treasury, a claim against the United States for payment of a refund of income.

taxes in the amount of five thousand three hundred and ninety dollars ($5,390.00) for the year

2014, knowing that the claim was false, fictitious and fraudulent as to a material matter, in that

TYRON F. KEMP, the defendant herein, did prepare a U.S. Individual Income Tax Return
      Case: 4:18-cr-00903-AGF-JMB Doc. #: 2 Filed: 11/01/18 Page: 5 of 5 PageID #: 12

>"   (Form 1040A) in the name of JI for the year 2014 which stated that JI was entitled to a refund of

     income taxes in the amount of five thousand three hundred and ninety dollars ($5,390.00) for the

     year 2014 when, in truth and fact, as TYRON F. KEMP, the defendant herein, well knew, JI was

     not entitled by this claim to receive a refund of income taxes in the amount of five thousand three

     hundred and ninety dollars ($5,390.00) for the year 2014.

            In violation of Title 18, United States Code, Section 287.



                                                          A TRUE BILL



                                                          FOREPERSON


     JEFFREY B. JENSEN
     United States Attorney


     JAMES E. CROWE, JR., 23196MO
     Assistant United States Attorney
